DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-9, 12, 15, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 2016/0370919) in view of Lee et al. (US 2016/0155401), further in view of Cho et al. (US 2010/0283714).
As to Claim 1, Xu et al. discloses A display panel, comprising: 
a plurality of scanning lines extending along a first direction and arranged along a second direction (fig.6-7-gate lines extending in row direction between adjacent rows); 
a plurality of data lines extending along the second direction and arranged along the first direction (fig.6- data lines 02 extending in column direction) 
a plurality of touch lines extending along the second direction and arranged along the first direction, wherein the first direction is perpendicular to and intersects the second direction (fig.6-wires 04 (read as touch line)-para.0048- wires 04 being configured to connect the self-capacitive electrodes 03 to the drive chip 3; the drive chip 3 being also configured to judge the touch location by detecting the change in capacitance value of each of the self-capacitive electrodes 03 in a touch period; paa.0094); and 
a plurality of sub-pixel units defined by the plurality of data lines intersecting the plurality of scanning lines in an insulation manner, the plurality of sub-pixel units constituting a plurality of rendering pixel units arranged in an array (fig.6- para.0089-four subpixels 01, defined by data lines 02 intersecting gate lines (gate lines extending in row direction)), where two adjacent subpixels serve as a pixel (ie.subpixels R, G-one pixel; subpixels B,W- one pixel))
wherein each of the plurality of rendering pixel units comprises at least two adjacent sub- pixel units in a row of sub-pixel units (fig.6- para.0089-four subpixels 01, where two adjacent subpixels serve as pixel (i.e. subpixels R,G-one pixel unit; subpixels B,W- one pixel unit)), and 
a number of sub-pixel units comprised in each of the plurality of rendering pixel units is smaller than a total number of colors corresponding to color resists in the display panel (fig.6- para.0089- two adjacent subpixels 01 serve as a pixel, which is smaller than four [red, green, blue, white], the total number of colors corresponding to color resists in the display), 
wherein in each row of sub-pixel units, at least two rendering pixel units of the plurality of rendering pixel units are disposed between two adjacent touch lines of the plurality of touch lines (fig.6- four subpixels 01 disposed between wires 04 (read as touch line), where two adjacent subpixels serve as a pixel, such that two pixel units are disposed between wires 04)),
wherein in each column of rendering pixel units, each rendering pixel unit performs color rendering with its adjacent sub-pixel unit (fig.6-para.0089- two adjacent sub-pixels (i.e subpixels 01, R, G) serve as a pixel, and each of pixels "borrow" a sub-pixel in another color of a pixel adjacent to it to form three primary colors. That is, each of pixels and an adjacent pixel share a sub-pixel in that color not possessed by itself, so as to achieve the white display jointly), 
wherein among four sub-pixel units directly adjacent to a same sub-pixel unit in a row direction and a column direction, color resists corresponding to a first two of the four sub-pixel units in a same row have different colors, color resists corresponding to a second two of the four sub-pixel units in a same column have a same color, and 
wherein each of the plurality of touch lines is disposed between one of the plurality of data lines and one column of rendering pixels units (fig.6- wires 04 disposed between data line 02 (data line 02 (right side) following wire 04) and one column of pixel units (pixels, including two adjacent subpixels 01, (left side)),
Response to Office Action of September 1, 2020 wherein one of a first, second, third and fourth color resists is a white resist (fig.6-white subpixel), and in the row direction, a sub-pixel unit corresponding to the white resist has a width smaller than a width of a sub-pixel unit corresponding to other color resists, 
wherein the plurality of touch lines is evenly arranged to be adjacent to the sub-pixel unit corresponding to the white resist in an odd-numbered or even-numbered row of sub-pixels ( fig.6- wires 04 are adjacent to the white subpixels W), and 
wherein one of the plurality of data lines, which is disposed at a side of the sub-pixel unit corresponding to the white resist away from respective one of the plurality of touch lines, is non- linear. (fig.3- data lines 03).
Xu et al. discloses wherein four sub-pixel units directly adjacent to a same sub-pixel unit in a row direction and a column direction (Xu-fig.6), but do not expressly disclose wherein among four sub-pixel units directly adjacent to a same sub-pixel unit in a row direction and a column direction, color resists corresponding to a first two of the four sub-pixel units in a same row have different colors, color resists corresponding to a second two of the four sub-pixel units in a same column have a same color.
Lee et al. discloses wherein among four sub-pixel units directly adjacent to a same sub-pixel unit in a row direction and a column direction (fig.3- sub-pixel B (i+2, J+3) and sub-pixel R (i+2, j+5) are directly adjacent to sub-pixel W-104 in a row direction; and sub-pixel G (i+1, j+4) and sub-pixel G (i+3, j+4) are directly adjacent sub-pixel W-104 in a column direction), color resists corresponding to a first two of the four sub-pixel units in a same row have different colors (fig.3- sub-pixel B (i+2, J+3) and sub-pixel R (i+2, j+5)), color resists corresponding to a second two of the four sub-pixel units in a same column have a same color (fig.3-sub-pixel G (i+1, j+4) and sub-pixel G (i+3, j+4)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Xu et al. with the teachings of Lee et al., the motivation being to provide display panel with enhanced color gamut and reduced power consumption (para.0069).
Xu et al. in view of Lee et al., disclose where data lines are non-linear (Xu-fig.3- data lines 03), but do not expressly disclose: the plurality of data lines intersecting the plurality of scanning lines in an insulation manner,Response to Office Action of September 1, 2020 a sub-pixel unit corresponding to the white resist has a width smaller than a width of a sub-pixel unit corresponding to other color resists, and wherein one of the plurality of data lines, which is disposed at a side of the sub-pixel unit corresponding to the white resist away from respective one of the plurality of touch lines, is non- linear.

Cho et al. discloses the plurality of data lines intersecting the plurality of scanning lines in an insulation manner (fig.7- data lines DL are insulated form gate lines GL; para.0065, 0101),Response to Office Action of September 1, 2020 a sub-pixel unit corresponding to the white resist has a width smaller than a width of a sub-pixel unit corresponding to other color resists (fig.7-8- white subpixel PX_w has a smaller width than subpixels PX_r, PX_g, PX_b; para.0103, 0106), and wherein one of the plurality of data lines, which is disposed at a side of the sub-pixel unit corresponding to the white resist away from respective one of the plurality of touch lines, is non- linear (fig.7-8- data line DL (even numbered data lines) at a side of white subpixel PX_w is non-linear; para.0107-0109).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Xu et al. in view of Lee et al., with the teachings of 

As to Claim 2,  Xu et al. in view of Lee et al., as modified by Cho et al., disclose wherein the plurality of sub-pixel units comprises a sub-pixel unit corresponding to a first color resist (Xu-fig.6- subpixels 01, red (R) subpixel; Lee-fig.3-para.0064-0066- sub-pixel R; Cho-fig.7-pixel PXG), a sub-pixel unit corresponding to a second color resist (Xu-fig.6-subpixels 01, green (G) subpixel; Lee-fig.3-para.0064-0066- sub-pixel G; Cho-fig.7-pixel PXG), a sub-pixel unit corresponding to a third color resist (Xu-fig.6-subpixels 01, blue (B) subpixel; Lee-fig.3-para.0064-0066- sub-pixel B; Cho-fig.7-pixel PXG), and a sub-pixel unit corresponding to a fourth color resist (Xu-fig.6-subpixels 01, white (W) subpixel; Lee-fig.3-para.0064-0066- sub-pixel W; Cho-fig.7-pixel PXG), and sub-pixel units corresponding to different color resists are alternately arranged in a row direction (Xu-as depicted in fig.6; Lee-fig.3-para.0064-0066; Cho-fig.7-pixel PXG), and 
colors of the color resists corresponding to the first two of the four sub-pixel units in the row direction are different from the color of the color resists corresponding to the second two of the four sub-pixel units in the column direction (Xu-fig.6; Lee-fig.3- sub-pixel B (i+2, J+3) and sub-pixel R (i+2, j+5) have different color from sub-pixel G (i+1, j+4) and sub-pixel G (i+3, j+4); Cho-fig.7-pixel PXG).

As to Claim 3, Xu et al. in view of Lee et al., as modified by Cho et al., disclose wherein each of the plurality of rendering pixel units comprises two adjacent sub-pixel units in the row of sub-pixel units (Xu-fig.6- para.0089-four subpixels 01, two adjacent sub-pixels serve as a pixel), the plurality of rendering pixel units comprises a plurality of first rendering pixel units (Xu-fig.6- para.0089-four subpixels 01, two adjacent sub-pixels serve as a pixel, red (R ), green (G) subpixel) and a plurality of second rendering pixel 

As to Claim 4, Xu et al. in view of Lee et al., as modified by Cho et al., disclose wherein each of the plurality of first rendering pixel units comprises the sub-pixel unit corresponding to the first color resist and the sub-pixel unit corresponding to the second color resist (Xu-fig.6-para.0089- two adjacent subpixels serve as a pixel- first pixel unit red (R ), green (G) subpixels), each of the plurality of second rendering pixel units comprises the sub-pixel unit corresponding to the third color resist and the sub-pixel unit corresponding to the fourth color resist (Xu-fig.6-para.0089- two adjacent subpixels serve as a pixel- second pixel unit blue (B ), white (W) subpixels), and each of the plurality of first rendering pixel units performs color rendering with the four second rendering pixel units surrounding a first rendering pixel unit (Xu-para.0089- two adjacent sub-pixels serve as a pixel, and each of pixels "borrow" a sub-pixel in another color of a pixel adjacent to it to form three primary colors. That is, each of pixels and an adjacent pixel share a sub-pixel in that color not possessed by itself, so as to achieve the white display jointly).

As to Claim 7, Xu et al. in view of Lee et al., as modified by Cho et al., disclose wherein the plurality of sub-pixel units comprises a sub-pixel unit corresponding to a first color resist (Xu-fig.6- subpixels 01, 
wherein a color of a first one of the color resists corresponding to the first two of the four sub-pixel units in the row direction is different from the color of the color resists corresponding to the second two of the four sub-pixel units in the column direction (Xu-fig.6- red (R), green (G), blue (B), white (W) subpixels in row direction have different colors; Lee-figs.2-3- paras.0064-0066; sub-pixels B, R (adjacent (left, right) subpixel 104) is different from sub-pixels G (adjacent (above, below) 104) in column direction), and 
a color of a second one of the color resists corresponding to the first two of the four sub-pixel units in the row direction is the same as the color of the color resists corresponding to the second two of the four sub-pixel units in the column direction (Xu-i.e. blue (B), white (W) subpixels same as blue (B), white (W) subpixels in column direction (lower); Lee-figs.2-3- para.0064-0066- in the sub-pixel arrangement, the first, second, third and fourth sub-pixels can be display a first, second, third, and fourth color respectively, therefore in fig.3, the first sequence may include white, green, red and blue sub-pixels sequentially disposed in jth, (j+1)th, (j+2)th and (j+3)th regions of an ith row, and repeated in horizontal direction. Therefore, the color resist corresponding to the first two subpixels of the four subpixels in the row direction would correspond to sub-pixels B, G (adjacent (left,right) of subpixel 104), where sub-pixel G is the same color as the sub-pixels G (adjacent (above, below) subpixel 104) corresponding to the second two of the four sub-pixel units in column direction).

As to Claim 8, Xu et al. in view of Lee et al., as modified by Cho et al., disclose wherein each of the plurality of rendering pixel units comprises two adjacent sub-pixel units in the row of sub-pixel units (Xu-
wherein each of the plurality of first rendering pixel units is surrounded by three of the plurality of second rendering pixel units and one of the plurality of third rendering pixel units (Xu-fig.6- pixel unit, RG, row4, column 3,4 is surrounded by three second pixel unit BW (row4, column 1,2; row 4, column5,6; row5, column 3,4) and one WR pixel unit (row3, columns3,4), or each of the plurality of first rendering pixel units is surrounded by three of the plurality of third rendering pixel units and one of the plurality of second rendering pixel units, wherein each of the plurality of second rendering pixel units is surrounded by three of the plurality of third rendering pixel units and one of the plurality of first rendering pixel units, or Amdt. dated February 13, 2020 Response to Office Action of November 15, 2019each of the plurality of second rendering pixel units is surrounded by three of the plurality of first rendering pixel units and one of the plurality of third rendering pixel units, and 
wherein each of the plurality of third rendering pixel units is surrounded by three of the plurality of second rendering pixel units and one of the plurality of first rendering pixel units (Xu-fig.6- pixel unit WR-row3, columns3,4 is surrounded by three second BW pixel units (row1,columns3,4; row4, columns 1,2; row4, columns5,6) and one first rendering pixel RG (row4,columns3,4)), or each of the plurality of third rendering pixel units is surrounded by three of the plurality of first rendering pixel units and one of the plurality of second rendering pixel units. 
 


As to Claim 12, Xu et al. in view of Lee et al., as modified by Cho et al., disclose wherein the one of the first, second and third color resists is a blue resist (Xu-fig.6-para.0089- red (R), green (G), blue (B), white (W) subpixels; Cho-fig.7-8).

As to Claim 15, Xu et al. in view of Lee et al., as modified by Cho et al., disclose wherein the plurality of data lines and the plurality of touch lines are parallel to each other and located in a same layer (Xu-fig.2, 6-data lines 02, wires 04 (touch lines) are parallel to each other and on the same layer-para.0008, 0023, 0090, 0098).



As to Claims 18-20 have limitations similar to those of Claims 1-2, 7 and are met by the reference as set forth above.

Claims 10, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 2016/0370919) in view of Lee et al. (US 2016/0155401), further in view of Cho et al. (US 2010/0283714), and Chang (US 2013/0069914).
As to Claim 10, Xu et al. in view of Lee et al., as modified by Cho et al, do not expressly disclose, but Chang et al. discloses: wherein each of the sub-pixel units has a height H in the column direction and a width W in the row direction, and H:W=2:1 (see figs.4C-D,5A-C).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Xu et al. in view of Lee et al., as modified by Cho et al, with the teachings of Chang et al., the motivation being to provide a touch panel having higher aperture ratio and lower readout errors (para.0008-Chang).

As to Claim 13, Xu et al. in view of Lee et al., as modified by Cho et al,  disclose wherein in the row direction, each sub-pixel unit corresponding to the blue resist has aResponse to Office Action of November 15, 2019 width smaller than a width of each 
However, Xu et al. in view of Lee et al., as modified by Cho et al, do not expressly disclose, but Chang et al. discloses: wherein the plurality of touch lines is evenly arranged to be adjacent to the sub-pixel unit corresponding to the blue resist in an odd-numbered or even-numbered row of sub-pixels (fig.4-7, 12-13- para.0047- the color filter films 32a-32d may each be one of red, green, blue and white- where color filter film covering the photo sensor, is smaller in width than the rest; fig.7-8-touch lines 24a, 24b adjacent the subpixels, that correspond with the photosensitive area, having smaller width; para.0050-0052- the touch signal readout lines 24a,24b may be disposed at different intervals and may have various arrangements).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Xu et al. in view of Lee et al., as modified by Cho et al, with the teachings of Chang et al., the motivation being to provide a touch panel having higher aperture ratio and lower readout errors (para.0008-Chang).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 2016/0370919) in view of Lee et al. (US 2016/0155401), further in view of Cho et al. (US 2010/0283714) and of Gu et al. (US 2016/0240593).
As to Claim 11, Xu et al. in view of Lee et al., as modified by Cho et al,  do not expressly disclose, but Gu et al. discloses: wherein when applying a rendering algorithm on the display panel, brightness provided to one rendering pixel unit of the plurality of first, second and third rendering pixel units by each 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Xu et al. in view of Lee et al., as modified by Cho et al., with the teachings of Gu et al., the motivation being to achieve appropriate actual color resolution.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 2016/0370919) in view of Lee et al. (US 2016/0155401), further in view of Cho et al. (US 2010/0283714) and further in view of Chang et al. (US 2013/0069914), and of Ding et al. (US 2017/0285840).
As to Claim 14, Xu et al. in view of Lee et al., as modified by Cho et al,, disclose a first substrate (Xu-fig.2b- lower substrate 1); a second substrate disposed opposite to the first substrate (Xu-fig.2b-upper substrate 2); a liquid crystal layer disposed between the first substrate and the second substrate (Xu-fig.2-para.0054, 0057, 0060); the plurality of data lines and the plurality of touch lines are disposed at a side of the first substrate facing toward the second substrate (Xu-fig.2-data lines 02, wires (touch lines) 04). 
Xu et al. in view of Lee et al., as modified by Cho et al, do not expressly disclose a color resist layer formed by different color resists and disposed at a side of the second substrate facing toward the first substrate; and a black matrix disposed on a surface of the second substrate provided with the color resist layer, wherein the plurality of scanning lines are disposed at a side of the first substrate facing toward the second substrate, wherein an orthographic projection of the plurality of touch lines on the first substrate is within an orthographic projection of the black matrix on the first substrate.  
Chang et al. discloses a first substrate (fig.3-para.0042-first substrate 100); a second substrate disposed opposite to the first substrate (fig.3-para.0042-second substrate 200); a color resist layer formed 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device disclosed by Xu et al. in view of Lee et al., as modified by Cho et al, with the teachings of Chang et al., the motivation being to provide a touch panel having higher aperture ratio and lower readout errors (para.0008, 0044-Chang).
Xu et al. in view of Lee et al., as modified by Cho et al. and Chang et al., do not expressly disclose wherein an orthographic projection of the plurality of touch lines on the first substrate is within an orthographic projection of the black matrix on the first substrate.
Ding et al. discloses wherein an orthographic projection of the plurality of touch lines on the first substrate is within an orthographic projection of the black matrix on the first substrate (para.0072- the touch sensing wire 203 may be disposed at a position corresponding to a black matrix).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Xu et al. in view of Lee et al., as modified by Cho et al. and Chang et al, with the teachings of Ding et al., the motivation being so that transmittance of a display region will not be affected and affect on display effect will be avoided.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 2016/0370919) in view of Lee et al. (US 2016/0155401), further in view of Cho et al. (US 2010/0283714) and of Li et al. (US 2018/0196536).

Li et al. discloses wherein the plurality of data lines and the plurality of touch lines are located in different layers and an insulating layer is provided between the plurality of data lines and the plurality of touch lines (para.0030-touch lines are insulated from the plurality of data lines and arranged in different layers). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Xu et al. in view of Lee et al., as modified by Cho et al, with the teachings of Li et al, the motivation being to avoid problems such as short circuit between the touch lines and data lines; and the aperture ratio will not be occupied.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 18 have been considered but are moot in light of new ground of rejection applied as necessitated by amendment.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. see PTO-892 form.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISMERY E. MERCEDES whose telephone number is (571)272-7558.  The examiner can normally be reached on Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.